Citation Nr: 0508918	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  97-16 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to an increased evaluation for residuals of 
fractures of the pelvis, pubis and ilium, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his spouse and his brother





ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  

In December 2000, the Board reopened the veteran's claim of 
entitlement to service connection for bilateral shoulder 
disorder and remanded the issue, as well as the claim for an 
increased evaluation for residuals of fractures of the 
pelvis, pubis and ilium for further development.  

In September 2003, the Board remanded the case for 
appropriate development.  It has now been returned to the 
Board for review.


FINDINGS OF FACT

1.  The veteran's bilateral shoulder disorder is not related 
to service or an in-service incident.  

2.  Prior to September 26, 2003, residuals of a fractured 
pelvis, pubis, and ilium were not manifested by a muscle 
spasm on extreme forward bending or a unilateral loss of 
lateral spine motion in a standing position.

3.  Since September 26, 2003, residuals of a fractured 
pelvis, pubis, and ilium have not been manifested by forward 
thoracolumbar spine flexion that is greater than 30 degrees 
but less than 60 degrees, or by a combined range of 
thoracolumbar motion that is not greater than 120 degrees.  


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of fractured pelvis, pubis, and ilium have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5294 
(2003); . 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5236 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the veteran was fully apprised of the 
changes brought about by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) in 
a February 2004 letter and a November 2004 supplemental 
statement of the case.  Therein, he was provided notice of 
what evidence and information are necessary to substantiate 
his claim, and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
associated with the claims file.  There is no indication that 
any pertinent evidence was not received.  The claimant was 
notified of the need for a VA examination, and he was seen 
for those studies in December 2002.  The veteran was asked in 
February 2002 to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
a November 2004 supplemental statement of the case, and in 
the same supplemental statement of the case what evidence had 
been received.  He was also notified in a November 2004 
supplemental statement of the case that he needed to submit 
all evidence in his possession.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Although the VCAA notice was issued out of the sequence set 
forth at 38 U.S.C.A. § 5103(a), the notice provided 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).  Further, since receiving 
notice, the veteran has had ample opportunity to provide 
additional pertinent evidence since being informed of the 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
to respond to VA's request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Service Connection for a Bilateral Shoulder Disorder

The service medical records reveal that the veteran received 
extensive treatment, including hospitalization at a military 
facility for injuries sustained in an automobile accident 
which occurred in August 1952.  These injuries included 
fractures of his pelvis, the right pubis, the ilium, and the 
superior and inferior ramus.  No reference was made to any 
injury or disability to either shoulder.  

The veteran was later involved in a June 1953 automobile 
accident.  The state accident report shows that the veteran 
sustained a fracture to the right shoulder, the ribs, and the 
pelvis.  On admission to a military hospital in June 1953 it 
was noted that there was tenderness and swelling about both 
shoulders.  No fracture was diagnosed.  The veteran was noted 
to have sustained simple fractures of the pelvis, the left 
ischium, and the pubis.  

At his December 1953 examination prior to service discharge, 
the veteran's upper extremities evaluation was normal, but he 
complained of bilateral shoulder pain.  No evidence of any 
shoulder fracture residual was reported. 

On VA medical examination in February 1954 the veteran's 
complaints included pain and weakness in the shoulders.  The 
diagnoses included history of injury to both shoulders.

On VA medical examination in May 1959, it was noted that the 
veteran had no complaints regarding his shoulders.

A report of a medical evaluation by a chiropractor was 
received in January 1977.  It was noted that the veteran 
complained of pain and stiffness in the shoulders. 

In an October 1978 statement, John C. Ayers, M.D., reported 
that the veteran gave a history of fractures to both 
clavicles in a 1953 auto accident.  He was first seen in 
April 1978 with complaints, which included bilateral shoulder 
pain.  

At a November 1978 VA medical examination the veteran had 
full range of shoulder motion with pain on full abduction and 
forward elevation.  The pertinent diagnosis was 
acromioclavicular joint arthritis, not found.

VA outpatient clinical records dated in the 1980s and 1990s 
reflect treatment for multiple joint pains, including pain in 
the right and left shoulders.  The impression was 
degenerative joint disease.

During a July 1997 RO hearing the veteran said that, during 
service, doctors told him that both his shoulders were 
dislocated as a result of his automobile accidents.  He said 
that both of his shoulders had been painful and weak since 
his automobile accidents during service.  The veteran's 
brother said that he had complained about his shoulders since 
his military service.  

During a VA orthopedic examination in August 1997 the veteran 
said that he was unable to do any work involving overhead 
reaching since he could not use his arms without pain in the 
ribs.  The pertinent diagnosis was status post rib fractures 
with residual upper thoracic weakness and occasional mild 
fasciitis type pain.  The doctor opined that the veteran's 
upper extremity problems were related to his in-service 
injuries.

The veteran was accorded a VA examination in December 2002.  
He complained of constant pain to his shoulders and neck.  He 
reported that he sustained fractured ribs, pelvic fractures, 
and bilateral fractured clavicles in a 1952 car accident.  
The examiner opined that the veteran had rotator cuff 
tendonitis that came with age and was not related to any 
service related injury.  No other shoulder disorder was 
diagnosed, to include any shoulder fracture residuals.  In a 
January 2003 addendum, the examiner repeated his finding that 
the veteran had tendonitis, which reportedly came with age 
and was not related to service.  

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then 
evidence of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

After a review of the evidence, the Board concludes that he 
preponderance of the evidence is against finding that the 
appellant's current bilateral shoulder disorder is related to 
service.  Notwithstanding, two motor vehicle accidents during 
service, upon separation from service the veteran's upper 
extremities were evaluated as normal, notwithstanding his 
complaints of bilateral shoulder pain.  A chronic bilateral 
shoulder disorder was not diagnosed in-service or at 
separation, and no examiner has linked the current bilateral 
tendonitis to service.  Indeed, a December 2002 VA examiner 
opined that the veteran's rotator cuff tendonitis was due to 
age and not related to service or any service related injury.  

Despite the 1997 VA examiner's diagnosis of status post rib 
fractures with residual upper thoracic weakness and 
occasional mild fasciitis type pain, and the opinion that the 
veteran's upper extremity problems were related to his in-
service injuries, the examiner did not specify whether the 
upper extremities included the right and left shoulder 
pathology.  As a result, the statement is not of sufficient 
probative value to place the claim in equipoise.  

The only linking evidence set forth by the record is that 
offered by the veteran in his oral and written testimony. 
While the veteran is competent to testify as to what he might 
have observed, the record in no way reflects that he is a 
medical professional who has the requisite training and 
knowledge to offer an opinion as to medical diagnosis or 
etiology.  Espiritu.  (medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and knowledge and require the special knowledge 
and experience of a trained medical professional).  As such, 
any opinion of the veteran as to the linkage between the 
disability in question and his military service is not 
competent.

In the absence of competent evidence linking the claimed 
disorders to service, the preponderance of the evidence is 
against claim of entitlement to service connection for a 
bilateral shoulder disorder.  Accordingly, the appeal is 
denied.  The Board has considered the doctrine of resolving 
doubt in the veteran's favor, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, however, the Board does not find the 
evidence is of such approximate balance as to warrant its 
application.  The claim of service connection is denied. 

II.  Increased Rating for Residuals of Fractures
of the pelvis, pubis, and ilium

The veteran sustained injuries in a June 1953 automobile 
accident, during service, which included fractures of his 
pelvis, right pubis, and ilium.  In a March 1954 rating 
decision, the RO granted service connection for residuals of 
pelvis, pubis, and ilium fractures and assigned a 10 percent 
rating.  The 10 percent rating has been confirmed and 
continued since.  

During a July 1997 hearing the veteran testified that his 
left hip was manifested by pain, stiffness, and giving way on 
occasion.  

An undated private chiropractic record shows that the veteran 
among other things was seen for complaints of no feeling in 
the left pelvis and right and left hip pain.  X-ray study 
revealed subluxation of atlas, axis, 5C, 4D, 5L, and right 
ilium.  Fractures were noted of the anterior arch of atlas 
with compression fractures of the joints of luska between the 
axis and 3C, between 6C and 7C.

The veteran was accorded a VA joints examination in August 
1997.  He complained of pain in his pelvic area.  On 
examination, he had full range of motion of both hips and 
normal neurologic motor and sensory exams.  There was 
evidence of low back tenderness and mild paravertebral muscle 
spasm,  X-rays of the pelvis were normal.  The diagnosis was 
healed pelvic fractures.  The examiner opined that the 
veteran's symptomatology was due to his nonservice-connected 
lumbosacral spine disorder, to include residuals of having 
three discs removed, and where he showed evidence of 
degenerative arthritis.  

The veteran was accorded a VA examination in December 2002.  
He stated that he felt like something was slipping in the 
right hip.  Physical examination revealed that the iliac 
crests and scapulae were level.  Compression of the pelvis 
was negative.  There was a full range of lumbar motion and no 
evidence of a lumbar paravertebral spasm.  There was no 
tenderness in the sacroiliac area.  The right and left hip 
showed flexion to 110 degrees; extension to 10 degrees, 
bilaterally; abduction between 30 and 40 degrees; adduction 
to 10 or 15 degrees, bilaterally; internal rotation to 20 
degrees, bilaterally; and external rotation to 40 degrees, 
bilaterally.  Both hips were symmetrical.  X-ray study 
revealed no joint incongruently at the hips or at the 
sacroiliac.  There was some sacroiliac sclerosis, and there 
were some spurs in the right ileum.  There was no pelvic 
distortion.  

The examiner opined that the fractures of the pelvis, pubic, 
and ileum were well healed.  There was no distortion of the 
pelvis.  The hips were well preserved.  There was no 
additional instability concerning the hips.  

In a January 2003 addendum the examiner opined that the 
veteran's hips were well preserved and any decrease in motion 
was due to age and nothing else.  He did not believe the 
sacral iliac sclerosis spurs constituted a different 
diagnosis or that they were productive of any major problems.  
There was probably traction versus spur in the area of no 
significance.  The hips do not produce any problem that would 
not have occurred because of the veteran's age.  There was no 
loss of function related to the injury.  There was no 
evidence of weakened movement or muscle atrophy.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  It is noteworthy that 
the pyramiding of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The RO has rated the veteran's service-connected pelvic 
disability 38 C.F.R. § 4.71a, Diagnostic Code 5294, which 
pertains to sacro-iliac injury and weakness.  Diagnostic Code 
5294 provides that the disability be rated as analogous to 
lumbosacral strain under Diagnostic Code 5295.  This code 
provides that a noncompensable evaluation is warranted for 
sacroiliac injury and weakness with slight subjective 
symptoms only.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 
(2003).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003. See 68 Fed. Reg. 51, 
454-58 (Aug. 27, 2003).  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to September 26, 
2003, and the revised regulation is applicable from September 
26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under the new criteria, a 20 percent evaluation is warranted 
for a sacroiliac injury if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or when the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or when there is muscle  spasm or guarding severe enough to 
result in an  abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5236

The Board finds that the criteria for a 20 percent rating for 
the veteran's pelvic disability are not met under Diagnostic 
Code 5294.  The medical evidence does not show that the 
disability is manifested by more than characteristic pain on 
motion.  The examination reports revealed normal neurologic 
motor and sensory exams.  While an August 1997 VA examination 
showed evidence of a mild paravertebral muscle spasm, the 
examiner specifically associated this pathology with the 
appellant's nonservice connected lumbar disorders.  Moreover, 
there was no evidence of a unilateral loss of motion, and the 
limitation of motion shown was attributed to the appellant's 
age, not his service connected disorder.

Further, there is no evidence that the appellant's disorder 
is now manifested by forward flexion of the thoracolumbar 
spine that is greater than 30 degrees but not greater than 60 
degrees; or by a combined range of thoracolumbar motion that 
is not greater than 120 degrees; or by muscle  spasm or 
guarding that is severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Accordingly, the Board 
concludes that these objective findings do not more nearly 
approximate a 20 percent evaluation under either the new or 
the old regulations.  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Examiners have not found functional factors due to the 
service connected disorder to further limit the veteran's 
range of motion during examinations.  There is no evidence of 
weakness or muscle atrophy.  Therefore, the Board does not 
find that a higher evaluation could be provided on the basis 
of functional factors.  See 38 C.F.R. § 4.40 (2004).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for a bilateral shoulder condition is 
denied.  

A rating in excess of 10 percent for residuals of fractured 
pelvis, pubis, and ilium is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


